Citation Nr: 0739295	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for a testicular 
condition, claimed as impotence.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service September 1966 to 
November 1969.

This case was last before the Board of Veterans' Appeals 
("Board") in December 2005 on appeal from a June 2002 
rating decision by the Waco, Texas Regional Office ("RO") 
of the Department of Veterans Affairs ("VA") that denied 
the veteran's claims for service connection for hernia and 
testicular conditions, claimed as impotence.  The Board 
denied both claims for service connection.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims ("Court") and in April 2007, the Court 
granted the parties' Joint Motion for Remand, (hereinafter 
referred to as "Joint Motion") vacating and remanding the 
Board's decision with respect to the claims appealed by the 
veteran.  Copies of the Court's Order and the Joint Motion 
have been included in the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

As an initial matter, the Board presently observes that 
through the Joint Motion as granted by the Court, the 
parties' agreement as to the deficiencies of the Board's 
decision and the agreed-upon corrective measures, have the 
force of law.  The RO and the veteran are therefore advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In the joint remand it was determined that the veteran should 
be scheduled for a VA examination or a medical opinion should 
be obtained.  In this regard, the Board notes that service 
medical records are negative for any complaints of a hernia 
or a testicular condition; or that he had a hernia or 
testicular condition in service.  The veteran's discharge 
examination report reveals that the veteran denied having a 
medical history of a hernia and question 31 on the discharge 
examination report shows that he answered no when asked 
whether he had or had been advised to have any operations.  
The Board notes the veteran and his wife's assertion that he 
had a hernia surgery in service and that he had a testicular 
condition in service.  The Board also notes that a January 
1975 psychiatric report reveals that the veteran had a 
history of having a hernia surgery.  The date of this 
surgery; however was not reported.  In light of the joint 
remand requiring that the veteran should be scheduled for a 
VA examination or medical opinion concerning his claims of 
service connection for a hernia and for a testicular 
condition, claimed as impotence, such examination will be 
scheduled.

As it pertains to the National Personnel Record Center's 
(NPRC's) April 2004 negative response to the appellant, the 
parties noted in the joint remand that VA failed to advise 
the appellant of "any further action to be taken by the 
Secretary with respect to the [Appellant's] claim, [and] that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103(A)(b)(3).  The parties agreed that upon 
remand, VA should 1) identify and notify appellant of all 
service medical records that VA obtained in connection with 
the Appellant's claims from the service department and NPRC; 
and 2) determine and notify Appellant whether "further 
efforts to obtain those records [i.e. records showing 
complaints, diagnoses or surgery for a hernia and/or a 
testicular condition] would be futile".  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should 1) identify and notify 
appellant of all service medical records 
that VA obtained in connection with the 
Appellant's claims from the service 
department and NPRC; and 2) determine and 
notify Appellant whether "further 
efforts to obtain those records [i.e. 
records showing complaints, diagnoses or 
surgery for a hernia and/or a testicular 
condition]would be futile".  

2.  Schedule the veteran for a VA 
examination.  The entire claims folder, 
to include a complete copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose any current 
hernia and/or testicular disorder, 
including any residuals thereof, and (2) 
express an opinion as to whether based on 
a review of the veteran's files, it is as 
least as likely as not that any hernia 
and/or testicular disorder, including 
residuals thereof found, is related to 
any incident of military service.  If 
such a determination is not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



